DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/17/2021 has been entered. Claims 1-11 and 14-17 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/17/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948).
Regarding claim 1, Emelock discloses a medicant applicator (figure 1) comprising: 
a plunger 20; 
a barrel 10; 
a deformable tip (figure 3, structure formed by elements 15, 12, 16, 17); 
the plunger 20 comprising a shaft 21, a head 24, a first flange 22; 

the deformable tip (figure 3, structure formed by elements 15, 12, 16, 17) comprising a support ring 15 and a plurality of cuspids 17; 
the first flange 22 being terminally mounted (figure 1, element 22 is mounted at an end of element 21) to the shaft 21; 
the head 24 being terminally mounted (figure 1, element 24 is mounted at an end of element 21) onto the shaft 21, opposite the first flange 22 (element 22 and element 24 are located on two terminal ends of element 21 as shown in figure 1); 
the plunger 20 being slidably engaged into the delivery cylinder (transition of element 20 from figure 1 to figure 2); 
the second flange 19 being terminally (figure 1, element 19 is located at an end of cylindrical portion of element 10) connected to the delivery cylinder; 
the second flange 19 protruding away from the delivery cylinder; 
the support ring 15 being terminally mounted (see figure 1) to the delivery cylinder (portion of element 10 extending from element 19 to element 15 that is cylindrical), opposite to the second flange 19; 
the plurality of cuspids 17 radially mounted onto the support ring 15; and 
the plurality of cuspids 17 protruding to form a set of interlocking members (figure 3), wherein the plurality of cuspids 17 is configured for deflecting and closing for dispensing each element of the load of the medicant 18, and wherein the deflecting and the closing of the plurality of cuspids 17 generates a tactile feedback (column 1, line 70-
Emelock is silent regarding the plunger comprising at least one first locking mechanism; the first locking mechanism being mounted adjacent to the first flange; 
the first locking mechanism being positioned in between the first flange and the head.

the first locking mechanism 32 being positioned in between the first flange 30 and the head 20 for the purpose of locking the plunger to the delivery cylinder after the medicant applicator usage and preventing the reuse of the medicant applicator (column 5, lines 61-67). 
Therefore, it is further construed that to modify the medicant applicator of Emelock to incorporate the plunger comprising at least one first locking mechanism; the first locking mechanism being mounted adjacent to the first flange; the first locking mechanism being positioned in between the first flange and the head as taught by Haber for the purpose of locking the plunger to the delivery cylinder after the medicant applicator usage and preventing the reuse of the medicant applicator (column 5, lines 61-67).

Regarding claim 2, Emelock discloses the plurality of cuspids 17 further comprising an arbitrary cuspid (See “a” in figure 3 below) and at least one opposing cuspid (see “o” in figure 3 below); 
the opposing cuspid (see “o” in figure 3 below) and the adjacent cuspid (see “a” in figure 3 below) being biased (column 2, lines 16-29) to close relative to each other; and 
the arbitrary cuspid (see “a” in figure 3 below) and the opposing cuspid (see “o” in figure 3 below) being coterminuous (both elements “a” and “o” in figure 3 below are located at same level).
	

    PNG
    media_image1.png
    236
    201
    media_image1.png
    Greyscale


Regarding claim 3, Emelock discloses the arbitrary cuspid (see “a” in figure 3 above) further comprising at least one first mating surface (surface of “a” facing or causing the formation of element 16); 
the opposing cuspid (see “o” in figure 3 above) further comprising at least one second mating surface (surface of “o” facing or causing the formation of element 16); and 
the plurality of cuspids 17 being responsive to external pressure, the first mating surface and the second mating surface collapsing together to provide mutual support (column 2, lines 16-29).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) as applied to claim 1 above, and further in view of Hess et al. (US 2010/0179507 A1).
Regarding claim 4, Emelock/Haber (hereinafter referred as “modified Emelock”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Emelock is silent regarding the first locking mechanism comprising a plurality of latches; the plurality of latches protruding from the first flange, towards the shaft. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medicant applicator of Emelock to include the first locking mechanism comprising a plurality of latches; the plurality of latches protruding from the first flange, towards the shaft as taught by Haber for the purpose of locking the plunger to the delivery cylinder after the medicant applicator usage and preventing the reuse of the medicant applicator (column 5, lines 61-67).
Furthermore, one of ordinary skill in the art would construe that the Emelock modified in view of Haber would result in a modified medicant applicator having the second flange serving the purpose of the claimed annular ledge because Haber teaches the use of the second flange to lock the plunger with respect to the delivery cylinder (column 5, lines 61-67). Therefore, modified Emelock is silent regarding the barrel further comprising an annular ledge; the annular ledge being terminally mounted to the barrel, opposite the deformable tip.
However, Hess teaches a design of a syringe comprising the barrel 12 further comprising an annular ledge (see “L” in figure 3 below); the annular ledge (see “L” in figure 3 below) being terminally mounted to the barrel 12, opposite the tip 22 for the purpose of using a well-known alternative locking mechanism to allowing locking of the latch with respect to the barrel (figure 2, paragraph 0037, lines 1-4).

One of ordinary skill in the art when modifying modified Emelock in view of Hess would add annular ledge of Hess to allow latch of the modified Emelock to lock with the annular ledge of Hess. Therefore, the modified Emelock modified in view of Hess will have annular ledge in addition to the second flange.

    PNG
    media_image2.png
    565
    770
    media_image2.png
    Greyscale

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) as applied to claim 1 above, and further in view of Tanner et al. (US 2007/0270763 A1).

However, Tanner teaches a design of the syringe (figure 1A) comprising the barrel 105 further comprising at least one second locking mechanism (structure formed by elements 115, 135, 136 and 137); the second locking mechanism (structure formed by elements 115, 135, 136 and 137) being mounted adjacent to the second flange 145; and the second locking mechanism (structure formed by elements 115, 135, 136 and 137) being positioned between the second flange 145 and the delivery cylinder (cylindrical portion of element 105) for the purpose of securely holding the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medicant applicator of modified Emelock to incorporate the barrel further comprising at least one second locking mechanism; the second locking mechanism being mounted adjacent to the second flange; and the second locking mechanism being positioned between the second flange and the delivery cylinder as taught by Tanner for the purpose of securely holding the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).


However, Tanner teaches the second locking mechanism (structure formed by elements 115, 135, 136 and 137) comprising a jaw 115 and a retainer pin 137; 
the plunger 130 further comprising at least one hook (elements 140 and 141 together form hook structure); 
the jaw 115 protruding laterally between the second flange 145 and the delivery cylinder (cylindrical portion of element 105); 
the retainer pin 137 being positioned between the second flange 145 and the jaw 115 (element 137 can be broadly construed as being between elements 145 and 115, alternatively two pairs of elements 137 are shown in figure 2A: one pair closer to element 145 and second pair away from element 145, therefore, element 137 located closer to element 145 can be considered being located between element 145 and the element 115 that is farther from element 145); 
the hook (elements 140 and 141 together form hook structure) protruding laterally from between the first flange 150 and the shaft (element 130 excluding element 150); and 
the hook (elements 140 and 141 together form hook structure) engaging into the jaw 115 (figure 1B), wherein the movement of the plunger 130 is arrested by the retainer pin 137 (paragraph 0105, when element 138 is not aligned with element 137, the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medicant applicator of modified Emelock to incorporate the second locking mechanism comprising a jaw and a retainer pin; the plunger further comprising at least one hook; the jaw protruding laterally between the second flange and the delivery cylinder; the retainer pin being positioned between the second flange and the jaw; the hook protruding laterally from between the first flange and the shaft; and the hook engaging into the jaw, wherein the movement of the plunger is arrested by the retainer pin as taught by Tanner for the purpose of enhancing secure holding of the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) as applied to claim 1 above, and further in view of further in view of Bray (US 3,297,031).
Regarding claim 7, modified Emelock discloses the claimed invention substantially as claimed, as set forth above in claim 1. Emelock further discloses the delivery cylinder (portion of element 10 extending from element 19 to element 15 that is cylindrical) further comprising an interior chamber (hollow portion inside element 10 between element 19 and 15); 
the interior chamber (hollow portion inside element 10 between element 19 and 15) extending between the second flange 19 and the support ring 15; and 

Modified Emelock is silent regarding wherein the interior chamber comprises a sleeve, and wherein the sleeve is configured for adjusting an inner diameter of the interior chamber.
However, Bray teaches a design of a suppository applicator comprising the interior chamber (hollow portion inside element 21 comprises a sleeve 24, and wherein the sleeve 24 is configured for adjusting an inner diameter of the interior chamber (column 3, lines 50-56, due to insertion of element 24 into element 21, the diameter of inner portion of element 21 gets reduced) for the purpose of providing a seat for medicant thereby improving the retaining of the medicant inside the interior chamber (column 3, lines 50-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the interior chamber of modified Emelock to incorporate a sleeve, and wherein the sleeve is configured for adjusting an inner diameter of the interior chamber as taught by Bray for the purpose of providing a seat for medicant thereby improving the retaining of the medicant inside the interior chamber (column 3, lines 50-56).

Regarding claim 8, Emelock is silent regarding the delivery cylinder further comprising at least one transparent section; the transparent section extending between the second flange and the support ring; and the transparent section traversing normally into the interior chamber.
However, Haber teaches the delivery cylinder (cylindrical portion of element 6) further comprising at least one transparent section (column 3, lines 23-26, for the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the delivery cylinder of Emelock to incorporate the delivery cylinder further comprising at least one transparent section; the transparent section extending between the second flange and the support ring; and the transparent section traversing normally into the interior chamber as taught by Haber for the purpose of ensuring the presence of medication/proper transfer of the medication into the barrel (column 3, lines 23-28).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) in view of Bray (US 3,297,031) as applied to claim 7 above, and further in view of Ladd et al. (US 2010/0010471 A1).
Regarding claim 9, modified Emelock/Bray (hereinafter referred as “modified Emelock ‘822”) discloses the claimed invention substantially as claimed, as set forth above in claim 7. Modified Emelock ‘822 is silent regarding comprising the delivery cylinder further comprising a plurality of visual indicia; and the set of visual indicia being serially dispersed parallel to the interior chamber between the second flange and the support ring, wherein the plurality of visual indicia is configured to guide the user regarding a depth of insertion of the deformable tip and the barrel into a body cavity.

Examiner further construes that Ladd discloses placing the visual indicia in an intermediate region 30 in paragraph 0031, lines 28-31 and thus modified Emelock ‘822 modified in view of Ladd will result in having the visual indicia placed between the second flange and the support ring.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the delivery cylinder of modified Emelock ’822 to incorporate a plurality of visual indicia; and the set of visual indicia being serially dispersed parallel to the interior chamber between the second flange and the support ring, wherein the plurality of visual indicia is configured to guide the user regarding a depth of insertion of the deformable tip and the barrel into a body cavity as taught by Haber for the purpose of determining appropriate insertion depth of the medicant applicator into the patient’s body cavity (paragraph 0031, lines 28-31).

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) in view of Hess et al. (US 2010/0179507 A1) and further in view of Tanner et al. (US 2007/0270763 A1).
Regarding claim 10, Emelock discloses a medicant applicator (figure 1) comprising: 

a barrel 10; 
a deformable tip (figure 3, structure formed by elements 15, 12, 16, 17); 
the plunger 20 comprising a shaft 21, a head 24, a first flange 22; 
the barrel 10 comprising a delivery cylinder (portion of element 10 extending from element 19 to element 15 that is cylindrical) and at least one second flange 19, (although figure 1 shows a single element 18, element 10 is configured to receive plurality of element 18 either at the same time or at different time and claim only requires the delivery cylinder being “configured” instead of positively reciting a load of a medicament);
the deformable tip (figure 3, structure formed by elements 15, 12, 16, 17) comprising a support ring 15 and a plurality of cuspids 17; 
the plurality of cuspids 17 further comprising an arbitrary cuspid (see “a” in figure 3 above) and at least one opposing cuspid (see “o” in figure 3 above);
the first flange 22 being terminally mounted (figure 1, element 22 is mounted at an end of element 21) to the shaft 21; 
the head 24 being terminally mounted (figure 1, element 24 is mounted at an end of element 21) onto the shaft 21, opposite the first flange 22 (element 22 and element 24 are located on two terminal ends of element 21 as shown in figure 1); 
the plunger 20 being slidably engaged into the delivery cylinder (transition of element 20 from figure 1 to figure 2); 
the second flange 19 being terminally (figure 1, element 19 is located at an end of cylindrical portion of element 10) connected to the delivery cylinder; 
the second flange 19 protruding away from the delivery cylinder; 

the plurality of cuspids 17 radially mounted onto the support ring 15; and 
the plurality of cuspids 17 protruding to form a set of interlocking members (figure 3); 
the opposing cuspid (see “o” in figure 3 above) and the adjacent cuspid (see “a” in figure 3 below) being biased (column 2, lines 16-29) to close relative to each other; and 
the arbitrary cuspid (see “a” in figure 3 above) and the opposing cuspid (see “o” in figure 3 above) being coterminuous (both elements “a” and “o” in figure 3 above are located at same level), wherein the plurality of cuspids 17 is configured for deflecting and closing for dispensing each element of the load of the medicant 18, and wherein the deflecting and the closing of the plurality of cuspids 17 generates a tactile feedback (column 1, line 70-column 2, line 8, column 2, lines 44-56, element 17 is made of a flexible material and is configured to open and close following discharge of element 18. If the patient is using the medicant applicator on oneself then, when element 17 opens during discharge of element 18, element 17 could be felt into the organ where element 17 is inserted and upon closure of element 17 at the end of discharge, patient might not feel element 17 touching internal organ giving him tactile feedback of a delivery of a single element of the load of the medicant. Alternatively if the organ is wide enough that open and closure of element 17 do not touch the organ then the user regardless of whether the user is patient or someone other than patient, the small increase in pressure on element 22 could be felt following closure of element 17 after discharge of element 17 because some force will be required to be applied to force open element 17 in order to discharge element 18 into the patient’s body. Furthermore, a user regardless of a patient 
Emelock is silent regarding the plunger comprising at least one first locking mechanism; the first locking mechanism being mounted adjacent to the first flange; 
the first locking mechanism being positioned in between the first flange and the head, the first locking mechanism comprising a plurality of latches; the plurality of latches protruding from the first flange, towards the shaft.
However, Haber teaches a design of a medicant applicator (figure 1) comprising the plunger 16 comprising at least one first locking mechanism 32; the first locking mechanism 32 being mounted adjacent to the first flange 30; 
the first locking mechanism 32 being positioned in between the first flange 30 and the head 20 for the purpose of locking the plunger to the delivery cylinder after the medicant applicator usage and preventing the reuse of the medicant applicator (column 5, lines 61-67) the first locking mechanism 32 comprising a plurality of latches (see figure 1, two elements 32 can be construed as latches); the plurality of latches protruding from the first flange 30, towards the shaft 16. Haber further discloses elements 32 being engaging the second flange 34 (column 4, lines 22-25) for the purpose of locking the plunger to the delivery cylinder after the medicant applicator usage and preventing the reuse of the medicant applicator (column 5, lines 61-67).

Furthermore, one of ordinary skill in the art would construe that the Emelock modified in view of Haber would result in a modified medicant applicator having the second flange serving the purpose of the claimed annular ledge because Haber teaches the use of the second flange to lock the plunger with respect to the delivery cylinder (column 5, lines 61-67). Therefore, Emelock is silent regarding the barrel further comprising an annular ledge; the annular ledge being terminally mounted to the barrel, opposite the deformable tip.
However, Hess teaches a design of a syringe comprising the barrel 12 further comprising an annular ledge (see “L” in figure 3 below); the annular ledge (see “L” in figure 3 below) being terminally mounted to the barrel 12, opposite the tip 22 for the purpose of using a well-known alternative locking mechanism to allowing locking of the latch with respect to the barrel (figure 2, paragraph 0037, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the barrel of the Emelock to include the barrel further comprising an annular ledge; the annular ledge being terminally mounted to the barrel, opposite the tip as taught by Hess for the purpose of using a well-known alternative locking mechanism to allowing locking of the latch with respect to the barrel (figure 2, paragraph 0037, lines 1-4).

Emelock is further silent regarding the barrel further comprising at least one second locking mechanism; the second locking mechanism being mounted adjacent to the second flange; and the second locking mechanism being positioned between the second flange and the delivery cylinder.
However, Tanner teaches a design of the syringe (figure 1A) comprising the barrel 105 further comprising at least one second locking mechanism (structure formed by elements 115, 135, 136 and 137); the second locking mechanism (structure formed by elements 115, 135, 136 and 137) being mounted adjacent to the second flange 145; and the second locking mechanism (structure formed by elements 115, 135, 136 and 137) being positioned between the second flange 145 and the delivery cylinder (cylindrical portion of element 105) for the purpose of securely holding the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medicant applicator of Emelock to incorporate the barrel further comprising at least one second locking mechanism; the second locking mechanism being mounted adjacent to the second flange; and the second locking mechanism being positioned between the second flange and the delivery cylinder as taught by Tanner for the purpose of securely holding the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).

the opposing cuspid (see “o” in figure 3 above) further comprising at least one second mating surface (surface of “o” facing or causing the formation of element 16); and 
the plurality of cuspids 17 being responsive to external pressure, the first mating surface and the second mating surface collapsing together to provide mutual support (column 2, lines 16-29).

Regarding claim 14, Emelock is silent regarding the second locking mechanism comprising a jaw and a retainer pin; the plunger further comprising at least one hook; the jaw protruding laterally between the second flange and the delivery cylinder; the retainer pin being positioned between the second flange and the jaw; the hook protruding laterally from between the first flange and the shaft; and the hook engaging into the jaw, wherein the movement of the plunger is arrested by the retainer pin.
However, Tanner teaches the second locking mechanism (structure formed by elements 115, 135, 136 and 137) comprising a jaw 115 and a retainer pin 137; 
the plunger 130 further comprising at least one hook (elements 140 and 141 together form hook structure); 
the jaw 115 protruding laterally between the second flange 145 and the delivery cylinder (cylindrical portion of element 105); 
the retainer pin 137 being positioned between the second flange 145 and the jaw 115 (element 137 can be broadly construed as being between elements 145 and 115, alternatively two pairs of elements 137 are shown in figure 2A: one pair closer to element 145 and second pair away from element 145, therefore, element 137 located 
the hook (elements 140 and 141 together form hook structure) protruding laterally from between the first flange 150 and the shaft (element 130 excluding element 150); and 
the hook (elements 140 and 141 together form hook structure) engaging into the jaw 115 (figure 1B), wherein the movement of the plunger 130 is arrested by the retainer pin 137 (paragraph 0105, when element 138 is not aligned with element 137, the movement of element 130 is arrested by element 137) for the purpose of enhancing secure holding of the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medicant applicator of Emelock to incorporate the second locking mechanism comprising a jaw and a retainer pin; the plunger further comprising at least one hook; the jaw protruding laterally between the second flange and the delivery cylinder; the retainer pin being positioned between the second flange and the jaw; the hook protruding laterally from between the first flange and the shaft; and the hook engaging into the jaw, wherein the movement of the plunger is arrested by the retainer pin as taught by Tanner for the purpose of enhancing secure holding of the plunger with respect to the barrel (paragraph 0103) thereby facilitating secure transportation of the medicant applicator to the patient for injecting the drug to the patient (paragraph 0003).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) in view of Hess et al. (US 2010/0179507  as applied to claim 10 above, and further in view of Bray (US 3,297,031).
Regarding claim 15, Emelock/Haber/Hess/Tanner (hereinafter referred as “modified Emelock ’22”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Emelock further discloses the delivery cylinder (portion of element 10 extending from element 19 to element 15 that is cylindrical) further comprising an interior chamber (hollow portion inside element 10 between element 19 and 15); 
the interior chamber (hollow portion inside element 10 between element 19 and 15) extending between the second flange 19 and the support ring 15; and 
the interior chamber (hollow portion inside element 10 between element 19 and 15) being in fluid communication (figure 1, entire inner portion of element 10 is hollow thereby indicating fluid communication of the interior chamber with the deformable tip) with the deformable tip (figure 3, structure formed by elements 15, 12, 16, 17). Modified Emelock ’22 is silent regarding wherein the interior chamber comprises a sleeve, and wherein the sleeve is configured for adjusting an inner diameter of the interior chamber.
However, Bray teaches a design of a suppository applicator comprising the interior chamber (hollow portion inside element 21 comprises a sleeve 24, and wherein the sleeve 24 is configured for adjusting an inner diameter of the interior chamber (column 3, lines 50-56, due to insertion of element 24 into element 21, the diameter of inner portion of element 21 gets reduced) for the purpose of providing a seat for medicant thereby improving the retaining of the medicant inside the interior chamber (column 3, lines 50-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the interior chamber of modified Emelock ’22 to incorporate a sleeve, and wherein the sleeve is configured for adjusting an inner diameter of the interior chamber 

Regarding claim 16, Emelock is silent regarding the delivery cylinder further comprising at least one transparent section; the transparent section extending between the second flange and the support ring; and the transparent section traversing normally into the interior chamber.
However, Haber teaches the delivery cylinder (cylindrical portion of element 6) further comprising at least one transparent section (column 3, lines 23-26, for the purpose of claim, transparent section can be construed as a portion of element 6 extending between element 34 and element 8); the transparent section (column 3, lines 23-26) extending between the second flange 34 and the support ring 8 (element 8 is a ring providing support to the needle and element 66); and the transparent section traversing normally into the interior chamber (hollow portion inside element 6) for the purpose of ensuring the presence of medication/proper transfer of the medication into the barrel (column 3, lines 23-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the delivery cylinder of Emelock to incorporate the delivery cylinder further comprising at least one transparent section; the transparent section extending between the second flange and the support ring; and the transparent section traversing normally into the interior chamber as taught by Haber for the purpose of ensuring the presence of medication/proper transfer of the medication into the barrel (column 3, lines 23-28).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emelock (US 2,754,822) in view of Haber et al. (US 5,067,948) in view of Hess et al. (US 2010/0179507 A1)  as applied to claim 15 above, and further in view of Ladd et al. (US 2010/0010471 A1).
Regarding claim 17, modified Emelock ‘22/Bray (hereinafter referred as “modified Emelock ‘2) is silent regarding comprising the delivery cylinder further comprising a plurality of visual indicia; and the set of visual indicia being serially dispersed parallel to the interior chamber between the second flange and the support ring, wherein the plurality of visual indicia is configured to guide the regarding a depth of insertion of the deformable tip and the barrel into a body cavity.
However, Ladd teaches the medicant applicator (figure 1) comprising a plurality of visual indicia 7 (figure 1, paragraph 0031, lines 21-26); and the set of visual indicia being serially dispersed parallel (figure 1, column 3, lines 28-31) to the interior chamber 10 between the second flange 35 and the distal end (end where element 50 is present) wherein the plurality of visual indicia is configured to guide the user regarding a depth of insertion of the deformable tip and the barrel into a body cavity (paragraph 0031, lines 28-31) for the purpose of determining appropriate insertion depth of the medicant applicator into the patient’s body cavity (paragraph 0031, lines 28-31).
Examiner further construes that Ladd discloses placing the visual indicia in an intermediate region 30 in paragraph 0031, lines 28-31 and thus modified Emelock ‘2 modified in view of Ladd will result in having the visual indicia placed between the second flange and the support ring.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the delivery cylinder of modified Emelock ‘2 to incorporate a plurality of visual indicia; and the set of visual indicia being serially dispersed parallel to the interior chamber between the second flange and the support ring, wherein the plurality of visual indicia is configured to guide the user regarding a depth of insertion of the deformable tip and the barrel into a body .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues on page 4, lines 3-page 5, line 2, page 7 that the amended claim 1 to include the limitations “wherein the delivery cylinder is further configured for receiving a load of a medicament” and “wherein the plurality of cuspids is configured for deflecting … using the shaft” is not taught by Emelock. Examiner respectfully disagrees. The recited limitations are recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation are being taught by Emelock as explained in the rejection of claims 1 and 10 above in the current office action. 

Applicant’s arguments regarding claims 7, 9, 15 and 17 are considered but are moot in view of the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brinon (US 5,611,778): discloses a design of a catheter/needle comprising visual indicia indicating depth of insertion of the catheter/needle into the patient’s body.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783